Citation Nr: 0004906	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-48 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for congenital fusion, 
C4-C5 vertebrae, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied entitlement 
to an increased evaluation for congenital fusion, C4-C5 
vertebrae, currently evaluated as 20 percent disabling. 

In July 1998 the Board remanded the case to the RO in order 
schedule the veteran for a hearing before a member of the 
Board.  The veteran failed to report for the scheduled 
hearing.  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased evaluation for congenital fusion, C4-C5 vertebrae, 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Specifically, a claim that a disorder has become 
more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty of the VA to assist veterans 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate.  Additionally, the VA is statutorily obligated to 
assist the veteran in the development of a well-grounded 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

During an October 1995 RO hearing, the veteran testified that 
his neck pain had increased in severity.  The veteran 
testified that his disability affected his employment and has 
caused him to miss time from when he worked as a construction 
worker, and that he was unable to pursue the occupation for 
which he was trained. 

The veteran is evaluated under Diagnostic Code 5290, which 
provides for the evaluation of limitation of motion of the 
cervical spine.  In DeLuca v. Brown, 8 Vet.App. 202, 205 
(1995), the Court held that it is improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss on use due to flare-ups.  In 
addition, the Court stated that 38 C.F.R. § 4.45 (1999) 
applies to evaluating injuries of the joints and that an 
examination should consider the degree of additional range-
of-motion loss due to pain, weakened movement, excess 
fatigability and incoordination.

The most recent VA examination was conducted in November 
1995.  After reviewing the findings of the examination, the 
Board is of the opinion that a contemporaneous and thorough 
examination is warranted in order to comply with the DeLuca 
case.

Accordingly, the case is REMANDED for the following actions;

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the cervical spine 
disability from November 1995 to the 
present.  He should also be informed that 
he has the opportunity to submit 
additional evidence and arguments in 
support of his claim. 

2.  The RO should request the VA medical 
facility in Lake City, Florida to furnish 
copies of any additional treatment 
records covering the period from November 
1995 to the present.  

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the cervical spine 
disability.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file and a copy of 
this Remand prior to the examination.  
The examinations should include all 
necessary tests and studies, to include 
X-rays.  The examiner is requested to 
obtain a detailed occupational history.  
It is requested that the examination 
include range of motion testing.  The 
examiner is requested to state the normal 
range of motion of the cervical spine.

Additionally, the orthopedist should be 
requested to determine whether the 
disability, exhibits weakened movement, 
excess fatigability, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue 
currently on appeal, to include consideration of 38 C.F.R. 
§ 4.40, 4.45 and 4.59.  See DeLuca.  If the benefits sought 
on appeal remain denied, the veteran and his representative 
should be furnished a supplemental statement of the case, and 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



